Citation Nr: 0719544	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-28 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1958, 
and from July 1958 to November 1968.  He died in March 1985.  
The appellant is the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The evidence that is of record indicates 
that an August 1985 rating decision denied service connection 
for the cause of the veteran's death; therefore, it appears 
that the current claim that was received in April 2003 is a 
claim to reopen service connection for the cause of the 
veteran's death. 

The appellant and her son appeared and testified at a 
personal hearing in October 2005 before the undersigned 
Veterans Law Judge sitting at Phoenix, Arizona.
A copy of that transcript of the hearing has been added to 
the record. 

The claims file reflects that in November 2005 the appellant 
filed a claim for Dependency and Indemnity Compensation 
(DIC), Death Pension, and Accrued Benefits by a Surviving 
Spouse (VA Form 21-534).  To the extent this application may 
constitute a claim for DIC benefits under 38 U.S.C.A. § 1318, 
death pension, or accrued benefits, any newly raised issue 
other than the issue of service connection for the cause of 
the veteran's death under 38 U.S.C.A. § 1310, is referred to 
the RO for adjudicative action at the proper time.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); Roy v. Brown, 5 Vet. App. 554 (1993).  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The evidence of record that is before the Board in the one 
claims file in this appellant's case appears to be 
incomplete.  The July 2004 statement of the case that is of 
record reflects that the temporary transfer file sent from 
the RO to the veteran does not contain many of the documents 
that pertain to the current claim, as well as documents 
recently submitted by the appellant that pertain to a 
previously denied claim for service connection for the cause 
of the veteran's death.  The appellant's temporary transfer 
file starts with a May 2004 letter from the RO to the 
appellant acknowledging receipt of a notice of disagreement 
to a January 2004 rating decision that is not in the file.  
According to the July 2004 statement of the case, the 
appellant's original claims file pertaining to a 1985 claim 
and rating decision denial of service connection for the 
cause of the veteran's death is not available for review; 
however, the July 2004 statement of the case references 
review of documents that were received in conjunction with 
the current claim that are not in the temporary transfer 
file.  The documents referenced include copies of 
correspondence submitted by the appellant that pertain to the 
1985 claim and denial of service connection for the cause of 
the veteran's death.  For this reason, a REMAND is required 
for additional search for the missing documentation. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should search for the 
appellant's claims folder or 
documentation pertaining to, or submitted 
in conjunction with, the previous and 
current claim on appeal for reopening of 
a previously denied claim for service 
connection for the cause of the veteran's 
death, including:  
*	The claim form (VA Form 21-534) 
dated April 4, 2003, received by VA 
on April 14, 2003. 
*	Certificate of Death of the veteran.
*	Notification dated June 26, 2003 
from the National Personnel Records 
Center (indicating no Vietnam 
service by the veteran).
*	VA notice letter to the appellant 
dated June 4, 2003.
*	Appellant's letters dated June 11, 
2003, June 16, 2003, July 14, 2003, 
and November 17, 2003.
*	Copies of the appellant's letters 
dated July 14, 2003 from Dr. Hirsch, 
Dr. Hudman, Hendrick Medical Center, 
and M. C. Anderson Cancer Center.
*	Copy of appellant's letter dated 
July 25, 2003 to Texas Cancer 
Center.
*	Copies of military personnel records 
submitted by the appellant.
*	Copies of partial medical records 
for the period from June 1956 to 
April 1958.
*	An August 21, 2003 letter from the 
National Personnel Records Center 
(indicating more complete service 
medial records were not available).
*	Notification dated August 15, 2003 
from Hendrick Medical Center that 
the veteran's medical records were 
no longer available.
*	Medical records from M. C. Anderson 
Cancer Center dated from January 18, 
1985 to February 7, 1985.
*	Copies of correspondence regarding 
appellant's prior claim for benefits 
(received from appellant).
*	Transport report dated February 7, 
1985 from Chuck Curtis Ambulance.
*	Rating decision on appeal dated 
January 27, 2001, issued January 30, 
2004.
*	Notice of disagreement from the 
appellant received on May 12, 2004. 

2.  The AOJ should associate any 
documents with the claims folder before 
returning the file to the Board.  If any 
records cannot be located, the AOJ should 
document for the record the search 
undertaken and the unavailability of the 
records.

Thereafter, the claims folder should be returned to the 
Board, if otherwise in order.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




